People v Keys (2016 NY Slip Op 01123)





People v Keys


2016 NY Slip Op 01123


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Mazzarelli, J.P., Friedman, Sweeny, Manzanet-Daniels, JJ.


235 1798/13

[*1]The People of the State of New York, Respondent,
vJames Keys, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered April 22, 2014, convicting defendant, upon his guilty plea, of attempted assault in the second degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant's constitutional speedy trial motion. Even considering the period following the court's decision on the motion, about which defendant has not preserved any claim, we find, upon consideration of the factors set forth in People v Taranovich  (37 NY2d 442 [1975]), that there was no violation of defendant's constitutional right to a speedy trial. In particular, most of the delay is attributable to defendant and
his counsel.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK